Citation Nr: 9913417	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated as 10 percent disabling.  

Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from August to September 
1955, from May 1956 to June 1959, and from September 1960 to 
January 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Salt Lake City, Utah.  
By rating decision in May 1998, the disability evaluation for 
pulmonary tuberculosis (PTB) was increased from 0 percent to 
10 percent but the matter of an increased rating remains on 
appeal.  Although such increase represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
held that a "decision awarding a higher rating, but less than 
the maximum available benefit...does not...abrogate the 
pending appeal...." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a statement in support of the veteran's claim dated in 
March 1998, he stated that he suffered from stress, 
depression, anxiety and fear due to PTB.  He did not 
specifically claim any disability entity as secondary to PTB.  
To the extent that he may be claiming service connection for 
a psychiatric disability secondary to PTB, the RO should 
clarify that matter and develop any claim accordingly.  
Additionally, based the veteran's statements dated in August 
1998, the RO should develop his claim for service connection 
for a disorder he characterizes as radioactive asbestosis.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by the VA.  

2.  The veteran was entitled to and being paid compensation 
for moderately advanced PTB on August 19, 1968; PTB has been 
inactive since 1963.

3.  Current manifestations of inactive, moderately advanced 
PTB include pulmonary function test results of FVC of 68 
percent of predicted after treatment, FEV-1 of 68 percent of 
predicted after treatment, FEV-1/FVC of 77 percent of 
predicted. DLCO of 83 percent of predicted, and DL of 83 
percent of predicted.  Greater disability is not shown.  

4.  The veteran completed 1/2 year of college, has 
occupational experience as a painter and maintenance worker, 
and is currently employed full time as a custodian for the 
United States Postal Service.  

5.  The veteran's only service connected disability is rated 
as 30 percent disabling and has not rendered him unable to 
obtain or retain substantially gainful employment 
irrespective of his age and consistent with his education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  A rating in of 30 percent, but not more, for inactive, 
moderately advanced PTB is warranted.  38 U.S.C.A. §§ 1155, 
1156, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.41, 4.97, Diagnostic Codes 6600, 6722, 6731, 
6825-6833, 6840-6845 (1998).  

2.  Unemployability has not resulted from service-connected 
disability.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was 
hospitalized in October 1962 and found to have moderately 
advanced, active PTB.  Isoniazid (INH) and para-
aminosalicylic acid (PAS) therapy were initiated.  Sputum and 
gastric cultures were positive for mycobacterium 
tuberculosis.  The final diagnosis was moderately advanced, 
active PTB.  

The veteran was hospitalized from January to March 1963 by VA 
for evaluation and treatment of PTB.  Sputum examinations 
were all negative on smear.  One culture was reported 
positive after 5 weeks.  All succeeding cultures were 
negative for acid fast bacilli.  A chest consultant stated 
that if the cultures for March 1963 were negative the veteran 
could be discharged.  It was felt that the one positive 
culture was not to be relied on too much because of the 
complete negativity on smears and cultures on all other 
sputum examinations.  It was felt that the veteran had 
represented a good clinical result from anti-tuberculous 
therapy.  The final diagnosis was inactive, moderately 
advanced PTB, with sputums bacteriologically negative for 4 
months and on chemotherapy, INH and PAS, for 7 months.  

By rating action of June 1963 service connection was granted 
and a 100 percent rating was assigned for PTB from February 
1, 1963.  By a rating action in December 1963, graduated 
ratings for PTB were assigned with the 100 percent rating to 
be reduced to 50 percent from May 28, 1965, the 50 percent to 
be reduced to 30 percent from May 28, 1969, and the 30 
percent to be reduced to 0 percent from May 28, 1974.  PTB 
was termed completely arrested from May 1963.  Special 
monthly compensation was established under 38 U.S.C. § 314(q) 
as limited by 38 U.S.C. § 334 and 38 C.F.R. § 3.350(g), in 
effect at that time.  

On a VA examination in September 1997, history was recorded 
that the veteran had not been treated or evaluated for PTB 
since the period of VA hospitalization in 1963.  He 
complained of chronic and increasing exertional dyspnea.  He 
denied any cough.  On the physical examination, he complained 
of rather moderate dyspnea on minimal exertion.  The chest 
showed adequate and equal expansion at 41 inches to 42 1 /2 
inches.  Breath sounds were vesicular without audible rales, 
rhonchi or wheezing.  Chest X-ray showed that the lungs were 
clear without pleural effusion or adenopathy.  The impression 
was normal chest X-ray.  The final diagnosis was status post 
PTB with progressive increase in exertional dyspnea.  

On a VA examination in March 1998, it was noted that the 
veteran was working as a custodian for the United States 
Postal Service.  He complained of increasing dyspnea and 
orthopnea.  The physical examination showed that he was 6 
feet, one inch tall and weighed 185 pounds.  The chest was 
symmetrical with fair expansion from 40 to 41 inches.  Breath 
sounds were vesicular without rales or rhonchi.  Pulmonary 
function testing revealed forced vital capacity (FVC) of 5.19 
liters, which was 62 percent of predicted before treatment 
and 68 percent of predicted after treatment.  Maximum 
voluntary ventilation was 70 liters a minute.  Forced 
expiratory volume in one second (FEV-1) was 4.03 liters and 
51 percent of predicted before treatment and 68 percent of 
predicted after treatment.  The ratio FEV-1/FVC was 77 
percent of predicted.  Diffusion capacity of the lung for 
carbon monoxide (DLCO) was 83 percent of predicted.  Maximal 
diffusion capacity (DL) was 83 percent of predicted, at 31.4 
mL/min/mmHg.  The assessment was status post PTB, inactive, 
but with a progressive increase in exertional dyspnea.  

On an application for a total compensation rating based on 
individual unemployability received later in March 1998, the 
veteran indicated that he was working as a custodian for the 
United States Postal Service.  He also gave a work history in 
other maintenance jobs and as a painter.  He indicated that 
he had lost two days from his current job due to illness.  
The veteran reportedly completed high school and 1/2 year of 
college.  His statement adjunct to the claim was that his 
evaluation should be 100 percent because he could no longer 
project a normal lifestyle for himself.  He also stated that 
after his pulmonary function test the doctor told him that 
scar tissue prevented his lungs from utilizing oxygen and 
that he was only using half of the oxygen he inhaled.  He 
termed his shortness of breath extreme with severe 
limitations on his ability to function and believed that he 
would soon have to take a medical retirement from work.  He 
reportedly felt like passing out constantly.  

On another statement dated in August 1998, the veteran stated 
that he was never late for work and almost never missed work 
due to sickness, but he often had to stop and rest at work to 
keep from passing out.  He complained that he was dizzy all 
the time and often felt that the slightest activity would 
cause him to keel over with his ability breathe increasingly 
worse so that he could barely function.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.   Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.2, 4.41; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1156 [formerly 38 U.S.C. § 356], repealed by 
Pub. L. 90-493, provided graduated ratings for inactive PTB 
and still applies to the case of any veteran who on August 
19, 1968, was receiving or entitled to receive compensation 
for PTB.  The general rating formula for protected inactive 
pulmonary PTB provides for graduated disability ratings for 
specified periods of time following the date of inactivity of 
the PTB.  A minimum permanent rating of either 20 or 30 
percent is assigned based on the severity of the disease 
process during its active period.  The graduated ratings and 
the permanent percent ratings for inactive pulmonary PTB are 
not to be combined with ratings for other respiratory 
disabilities.  

Where a veteran was entitled to compensation on August 19, 
1968, 38 C.F.R. § 4.97, Diagnostic Codes 6701-6724 provide 
criteria for evaluating chronic PTB.  A 100 percent 
evaluation is warranted for active PTB and for PTB for two 
years following the date of inactivity.  Thereafter for four 
years, or in any event, to six years after the date of 
inactivity, a 50 percent evaluation is warranted.  For the 
next 5 years, or to 11 years after the date of inactivity, a 
30 percent evaluation is warranted.  A 30 percent evaluation 
is also warranted following far advanced lesions diagnosed at 
any time while the disease process was active.  In cases 
where there were moderately advanced lesions during the 
active stage, with continued disability, emphysema, dyspnea 
on exertion or other impairment of health, etc., a 20 percent 
evaluation is warranted.  Otherwise, a zero percent 
evaluation is warranted for inactive PTB.  38 C.F.R. § 4.97, 
Diagnostic Code 6722.  The permanent 30 percent and 20 
percent evaluations for inactive PTB are not to be combined 
with evaluations for other respiratory disabilities.  Id.  

Effective October 7, 1996, 38 C.F.R. Part 4, Diagnostic Code 
6731 provides that chronic, inactive pulmonary tuberculosis 
will be rated depending on the specific findings, with 
residuals rated as interstitial lung disease, restrictive 
lung disease, or, 
when obstructive lung disease is the major residual, as 
chronic bronchitis.  38 C.F.R. § 4.96, Diagnostic Code 6731 
(1998).  The veteran's residuals of PTB may be rated under 
these provisions if they are more favorable to him.  

Coexisting respiratory disorders, under Codes 6600 through 
6817 and Codes 6822 through 6847, will not be combined with 
each other.  Instead, a single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (1998).  

The general rating formula for interstitial lung disease 
(Diagnostic Codes 6825 through 6833) is as follows:

FVC less than 50 percent predicted, or DLCO (SB) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy:  100 percent;  

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation:  60 percent;

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted:  30 percent;

FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 
percent predicted:  10 percent;

Where the requirements for a 10 percent rating are not met:  
0 percent.  38 C.F.R. Part 4, including § 4.31 and Codes 
6825-6833, effective October 7, 1996.  

The general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy:  100 
percent;

FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit):  60 percent;

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted:  30 
percent;

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted:  10 
percent.  38 C.F.R. Part 4, including § 4.31 and Codes 6840-
6845, effective October 7, 1996.

Chronic bronchitis will be rated as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy:  100 
percent;

FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit):  60 percent;

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted:  30 
percent;

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted;  10 
percent.  38 C.F.R. Part 4, including § 4.31 and Code 6600, 
effective October 7, 1996. 61 Fed. Reg. 46720 46728, 46729 
(Sep. 5, 1996).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1997).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. 
§ 4.16(a).  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  A total disability rating for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stressed that it is 
the Board's task to make factual findings based upon evidence 
of record and not to supply missing facts.  Where a veteran 
submits a well- grounded claim for a total rating for 
compensation purposes based upon individual unemployability, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1994); Vettese v. Brown, 7 Vet. App. 31 (1994); Beaty v. 
Brown, 6 Vet. App. 532 (1994).

The law further provides that, before a total disability 
rating based on individual unemployability maybe granted, it 
must be shown that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

The question to be addressed is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether he is, in fact, employed.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Therefore, the claims for an increased rating for PTB and a 
total compensation rating based on individual unemployability 
are considered to be well grounded.  In the instant case, 
there is no indication that there are additional records 
which have not been obtained and which would be pertinent to 
the present claims.  Neither the veteran nor his 
representative has identified further records relevant to the 
specified claims.  Thus, no further development is required 
in order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Increased Rating, PTB

Service connection has been in effect for PTB since the 
veteran's separation from active service.  VA hospital 
records following separation show that PTB had been 
moderately advanced and has been inactive sine 1963.  There 
is no evidence of treatment for respiratory problems over the 
years, although the veteran has reported increasing breathing 
problems.  He has received two recent VA rating examinations, 
along with chest X-ray and pulmonary function testing.  

PTB had been rated as zero percent disabling under Diagnostic 
Code 6722, utilizing he graduated rating criteria, since May 
1974.  There is no evidence regarding the veteran's pulmonary 
status from the 1960s until the September 1997 VA 
examination.  The current 10 percent rating was assigned 
under Diagnostic Code 6604 pursuant to this claim, on the 
basis that pulmonary function tests showed FEV1/FEV of 77 
percent after medication and that that result equated to a 10 
percent rating.  While current disability from PTB should be 
rated under the Diagnostic Code for chronic bronchitis if 
there is evidence of obstructive lung disease as the major 
residual of PTB (Diagnostic Code 6731), the rating criteria 
for Diagnostic Code 6604 (chronic obstructive pulmonary 
disease) are exactly the same as those for Diagnostic Code 
6600.  So, while the code number used by the RO was 
technically incorrect, the rating criteria against which the 
severity of the PTB residuals was measured were correct.  In 
keeping with the rating schedule, the Board will correct the 
code number to Diagnostic Code 6600.  

In order to qualify for the next higher (30 percent) rating 
under that code, pulmonary test results must reflect FEV-1 of 
56 to 70 percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted.  The veteran's FEV-1/FVC ratio clearly is not 
qualifying for a 30 percent or higher rating, as the value 
used is the one that is achieved with medication.  It is not 
known if DLCO on the March 1998 pulmonary function test was 
by the single breath (SB) method, but it was 83 percent of 
predicted.  Hence, this value does not equate with the 
criteria for a 30 percent rating under Code 6600.  However, 
the pulmonary function studies show that FEV-1 with 
medication was 68 percent of predicted, which is qualifying 
for a 30 percent rating.  Inasmuch as one value out of three 
on pulmonary function testing meets the criteria for the next 
higher rating of 30 percent, there is no basis for denying an 
increased rating.  While the physical findings were 
unimpressive and a chest X-ray reportedly was normal there is 
nothing in the applicable provisions of the rating schedule 
that includes such factors in rating PTB under the post-1968 
rating criteria.  Accordingly, the Board concludes that a 30 
percent rating for PTB is warranted under Code 6600.  There 
is no basis for a higher rating since the none of the 
pulmonary function test results meets the criteria for a 60 
percent evaluation, and under the old rating formula no more 
than a 20 percent rating could be assigned for inactive 
moderately advanced PTB.

If the veteran's PTB residuals were rated under the criteria 
for interstitial lung disease a 30 percent rating would 
require FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 
to 65 percent predicted.  According to the March 1998 
pulmonary function test results, FVC meets the requirements 
for a 30 percent rating but no more.  

The residuals of PTB could also be rated as for restrictive 
lung disease.  The criteria for the next higher, 30 percent, 
rating are identical to the criteria for a 30 percent rating 
for chronic bronchitis under Code 6600, discussed above.  
Accordingly, a rating in excess of 30 percent on the basis of 
the criteria for restrictive lung disease is not in order.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1996), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a disability evaluation higher than 30 percent.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected PTB is causing marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

A rating in excess of 30 percent for inactive, moderately 
advanced PTB, therefore, is not warranted at this time.  
Although the veteran appears to be claiming service 
connection for a disorder that he has characterized as 
radioactive asbestosis and that claim has not be considered 
by the RO, it need not be adjudicated before deciding the PTB 
claim.  The rating for PTB has been based on the entire 
pulmonary disability picture, with no attempt to distinguish 
between the residuals of PTB and any unrelated pulmonary 
disorder.  

Total Compensation Rating, Unemployability

The veteran's single service-connected disability is PTB, 
rated as 30 percent disabling, so the minimum schedular 
requirement for entitlement to a total compensation rating 
based on individual unemployability is not met in this case.  
Nevertheless, if the probative and competent evidence 
establishes that the veteran is in fact unemployable due to 
service connected disability, PTB, then such a rating may be 
assigned.  This would be very difficult in this case, because 
he does not claim, and it is not shown, that he is 
unemployed.  In fact he has stated that he is always punctual 
and hardly ever takes sick leave from his job as a custodian 
for the United States Postal Service, although he attributes 
this to a good work ethic rather than lack of disability.  
His main claim appears to be that he is afraid that he will 
not be able to continue working due to PTB, not that he is 
currently unemployable as a result thereof.  Simply put, the 
complete evidence shows that he is employed and employable 
despite his respiratory problems.  In other words, the 
threshold criterion of unemployability for a total 
compensation rating based thereon is not satisfied in this 
case.  

ORDER

A rating of 30 percent for inactive, moderately advanced PTB 
is granted, subject to regulations that govern the payment of 
monetary benefits.  

A total rating based on individual unemployability due to 
service connected disability is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


